Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant o Filed by a Party other than the Registrant þ Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 International Rectifier Corporation (Name of Registrant as Specified in its Charter) Vishay Intertechnology, Inc. (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0 -11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the off- setting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The following is a press release issued by Vishay Intertechnology, Inc. on October 6, 2008 VISHAY WILLING TO CONSIDER FURTHER INCREASING $23.00 PER SHARE CASH OFFER Malvern, PA  October 6, 2008  Vishay Intertechnology (NYSE: VSH) today issued the following statement to stockholders of International Rectifier Corporation (NYSE: IRF) with respect to the upcoming election of directors at International Rectifiers delayed 2007 Annual Meeting, scheduled to be held on October 10, 2008: We continue to believe our $23.00 per share cash offer represents full, fair and immediate value for Inter- national Rectifier stockholders. We also continue to believe that our premium offer is far superior to what International Rectifier could hope to achieve on its own in the foreseeable future through execution of its three-year turnaround roadmap that is, as a leading independent research analyst recently described it, too aggressive and an optimistic outlook indeed. i We remain highly skeptical about the dramatic im- provement reflected in International Rectifiers most recent business plan, which was announced shortly af- ter we publicized our initial acquisition proposal. Nonetheless, if International Rectifier can, through good faith negotiations, demonstrate to Vishay that a further price increase is justified, Vishay would be willing to improve its offer. In this regard, Vishay would seek to obtain substantiation of International Rectifiers new business plan, particularly the $60 million reduction in cost of goods sold within two years and the projected substantial increase in revenues and gross margin. We believe that the analysis of RiskMetrics (formerly ISS)  which is recommending that International Rectifier vote for Vishays three independent nominees on the BLUE card  is absolutely right in pointing out that there is substantial upside to supporting the Vishay candidates and substantial downside if share- holders do not support them. Indeed, as RiskMetrics (ISS) suggests, if our three independent nominees who are open minded to a stockholder value maximizing transaction are not elected, we will be forced to withdraw our tender offer for International Rectifier, because the prospect of achieving a transaction could be years away. We believe International Rectifier stockholders have everything to gain and nothing to lose by supporting Vishays three independent director nominees. We urge all International Rectifier stockholders to send a message that the board cannot ignore  that you require directors who will take the necessary steps to maximize stockholder value. Vote FOR the election of Vishays three independent nominees and the pro- posed Bylaw amendments on the BLUE proxy card today. Its your investment; its your company; its your right to decide the future. As previously announced, on September 10, 2008, Vishay increased the price of its all-cash offer to acquire all of the outstanding shares of International Rectifier common stock to $23.00 per share. The offer represents a premium of 30% over International Rectifiers average closing price for the 30 trading days preceding the announcement of its original acquisition proposal on August 14, 2008, and a premium of more than 70% over International Rectifiers enterprise value ii for that period. On September 29, 2008, Vishay commenced a Tender Offer to purchase all of the outstanding shares of International Rectifier common stock for $23.00 per share in cash. International Rectifier stockholders are reminded that their vote is very important regardless of the number of shares of common stock they own. Whether or not stockholders are able to attend International Rectifiers Annual Meeting in person, they should submit a BLUE proxy by Internet or by telephone as described on the BLUE proxy card, or sign and date the BLUE proxy card and return it as soon as possible. International Rectifier stockholders may obtain copies of the tender offer documents or proxy solicitation materials which have been filed with the SEC at www.sec.gov. Free copies of such documents can also be obtained by calling Innisfree M&A Incorporated, toll-free at (877) 456-3402. Stockholders who have questions or need assistance in submitting their BLUE proxy or voting their shares should contact Innisfree M&A Incorporated, which is assisting Vishay, toll-free at (877) 456-3402. Banks and brokers may call collect at (212) 750-5833. About Vishay Intertechnology, Inc. Vishay Intertechnology, Inc., a Fortune 1,000 Company listed on the NYSE (VSH), is one of the worlds largest manufacturers of discrete semiconductors (diodes, rectifiers, transistors, and optoelectronics and selected ICs) and passive electronic components (resistors, capacitors, inductors, sensors, and transducers). These components are used in virtually all types of electronic devices and equipment, in the industrial, computing, automotive, consumer, telecommunications, military, aerospace, and medical markets. Its product innovations, successful acquisition strategy, and ability to provide one-stop shop service have made Vishay a global industry leader. Vishay can be found on the Internet at http://www.vishay.com. Forward Looking Statements Some statements set forth in this communication, including those regarding Vishays proposal to acquire International Rectifier and the expected impact of the acquisition on Vishays strategic and operational plans and financial results, contain forward-looking statements including statements which are, except in connection with Vishays proposed tender offer to acquire the outstanding shares of International
